Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation of currently pending claim 2. Such a proposed amendment would affect the scope of claims 3-11 which depend upon claim 1, which would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant argues that Ghilardi does not teach actual numerical dimensions of the width of the notches, and therefore cannot teach or suggest the claimed limitation of 2.5 mm ≤ B2 ≤ 3 mm. In the prior Office action, citation was made to column 3, lines 18-26 and figures 1-4 of Ghilardi, stating that a width of the notches B2 is of a minimum compatible to remove the tire from the vulcanizing mold, being about 25% to 60% of the transverse dimension of the drop form. Of particular relevance in this language is “of a minimum”, this language suggesting a quite small width of groove. It is noted that in a passenger tire grooves have a width of greater than 2 mm, and sipes have a width of 2 mm or less, therefore to one of ordinary skill in the art a minimum width groove would have a groove width of a small amount greater than 2 mm, such as 2.5-3 mm. As further evidence that the notches of Ghilardi teach or suggest the claimed range, it is noted that Ghilardi teaches that the widths of the notches preferably shut in the two lateral grooves, while always staying open in the central grooves (column 3, lines 26-30), thus teaching or suggesting that the notches can be sipe width (the lateral grooves), or somewhat greater than sipe width (the central grooves), thus teaching or suggesting widths for the notches within the 2.5-3 mm claimed range.

/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        March 30, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
April 6, 2021